Judgment unanimously affirmed. Memorandum: The record reveals that defendant was afforded a Spanish language interpreter during the plea proceeding and knowingly, voluntarily and intelligently waived her right to appeal (see, People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1, 11). Defendant raises no issues that survive the effective waiver. In any event, defendant’s assertion that defendant’s suppression motion was improperly denied is without merit. Defendant was arrested based upon information supplied by a confidential informant. The informant admitted to past criminal dealings with defendant and the officers were able to corroborate the informant’s statements with their own observations of the vehicle in which defendant was traveling at the time of her arrest. The informant was therefore sufficiently reliable to give the police probable cause to arrest defendant near the scene of the "buy-bust” operation (see, People v Colon, 186 AD2d 443, 444, lv denied 81 NY2d 787). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.